Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Oi (U.S. Patent Pub. No. 2017/0053852), in view of Nakayoshi (U.S. Patent Pub. No. 2007/0292697).
	Regarding Claim 1
	FIG. 9 of Oi discloses a metal base substrate (56) comprising: a metal base (13); an insulation layer (11); and a circuit layer (12), the metal base, the insulation layer and the circuit layer being laminated in an order, wherein the insulation layer is made of ceramic, a film thickness of the circuit layer is in a range of 10 µm or more and 1000 µm or less [0040], and a yield stress of the circuit layer is in a range of 10 MPa or more and 150 MPa or less [0045]. 
Oi fails to explicitly disclose “the insulation layer includes a resin”.
	FIG. 1 of Nakayoshi discloses a similar metal base substrate, comprising: a metal base (1); an insulation layer (2); and a circuit layer (3) [0013], the metal base, the insulation layer and the circuit layer being laminated in an order, wherein the insulation layer includes a resin [0005], a film thickness of the circuit layer is in a range of 10 µm or more and 1000 µm or less [0043]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Oi, as taught by Nakayoshi. The ordinary artisan would have been motivated to modify Oi in the above manner for the purpose of improving heat removing (Para. 3 of Nakayoshi).
	
	Regarding Claim 2
	FIG. 9 of Oi discloses the yield stress is 110 MPa or less [0045].
	
	Regarding Claim 3
	FIG. 9 of Oi discloses the circuit layer is made of aluminum [0040].

	Regarding Claim 4
	FIG. 9 of Oi discloses the circuit layer is made of aluminum [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892